  Case 13-28932         Doc 78     Filed 01/07/19 Entered 01/07/19 09:11:12              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28932
         Vivian T Fernandez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/19/2013.

         2) The plan was confirmed on 02/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/02/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,000.00.

         10) Amount of unsecured claims discharged without payment: $141,155.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-28932       Doc 78        Filed 01/07/19 Entered 01/07/19 09:11:12                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $15,426.76
       Less amount refunded to debtor                             $23.56

NET RECEIPTS:                                                                                 $15,403.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $671.32
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $671.32

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ADVANCED RADIOLOGY               Unsecured         108.00           NA            NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured      2,200.00       3,070.65      3,070.65      1,092.34        0.00
BELLA LUKYAN                     Unsecured     20,000.00            NA            NA            0.00       0.00
BLATT HASENMILLER LEIBSKER       Unsecured         707.72           NA            NA            0.00       0.00
BLATT HASENMILLER LEIBSKER       Unsecured         813.60           NA            NA            0.00       0.00
BRODSKY DERMATOLOGY              Unsecured         364.00           NA            NA            0.00       0.00
CAPITAL MANAGEMENT SERVICES      Unsecured      1,068.34            NA            NA            0.00       0.00
CAPITAL MANAGEMENT SERVICES      Unsecured      1,590.83            NA            NA            0.00       0.00
CARMEN & TORIBIO ESCARENO        Unsecured      6,000.00            NA            NA            0.00       0.00
CHASE BANK USA                   Unsecured      1,997.00            NA            NA            0.00       0.00
CHASE BANK USA                   Unsecured         896.00           NA            NA            0.00       0.00
COMCAST                          Unsecured         648.37           NA            NA            0.00       0.00
COMENITY BANK                    Unsecured         385.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured            NA         118.07        118.07          42.00       0.00
COOK COUNTY TREASURER            Priority          200.00           NA            NA            0.00       0.00
CREDIT ONE BANK                  Unsecured         695.00           NA            NA            0.00       0.00
CRS/COLLECTION AGENCY            Unsecured         220.00           NA            NA            0.00       0.00
CRT COLLECTION SER               Unsecured         991.00           NA            NA            0.00       0.00
DAILY HERALD/PADDOCK PUB INC     Unsecured          39.07           NA            NA            0.00       0.00
DEUTSCHE NATIONAL TRUST CO       Secured              NA       6,955.49      6,955.49      6,955.49        0.00
DEUTSCHE NATIONAL TRUST CO       Secured      490,281.00    488,122.84           0.00           0.00       0.00
FARMERS INSURANCE                Unsecured      1,517.00            NA            NA            0.00       0.00
FINANICAL RECOVERY SERVICES      Unsecured         780.52           NA            NA            0.00       0.00
FINANICAL RECOVERY SERVICES      Unsecured         858.03           NA            NA            0.00       0.00
FIRST NATIONAL COLLECTION BURE   Unsecured      1,583.83            NA            NA            0.00       0.00
FIRST PREIMER BANK               Unsecured      1,057.00            NA            NA            0.00       0.00
Firstsource Advantage            Unsecured          71.00           NA            NA            0.00       0.00
FRANCISCO ZAVALA                 Unsecured     10,000.00            NA            NA            0.00       0.00
GROVE DENTAL ASSOC               Unsecured         852.20           NA            NA            0.00       0.00
HARRIS & HARRIS                  Unsecured         753.68           NA            NA            0.00       0.00
HARRIS & HARRIS                  Unsecured      2,418.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-28932      Doc 78       Filed 01/07/19 Entered 01/07/19 09:11:12                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim       Principal      Int.
Name                               Class   Scheduled      Asserted      Allowed        Paid         Paid
HARRIS & HARRIS                Unsecured         602.00           NA           NA            0.00       0.00
Hsbc Bank                      Unsecured         788.00           NA           NA            0.00       0.00
Hsbc Bank                      Unsecured         217.00           NA           NA            0.00       0.00
Hsbc Bank                      Unsecured         700.00           NA           NA            0.00       0.00
Hsbc Bank                      Unsecured      3,695.00            NA           NA            0.00       0.00
IL DEPT OF REVENUE             Priority          739.99        389.97       389.97        389.97        0.00
IL DEPT OF REVENUE             Unsecured            NA         254.40       254.40          90.50       0.00
ILLINOIS COLLECTION SVC        Unsecured          92.00           NA           NA            0.00       0.00
ILLINOIS COLLECTION SVC        Unsecured         558.00           NA           NA            0.00       0.00
ILLINOIS COLLECTION SVC        Unsecured         108.00           NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured         453.00        516.60       516.60        183.77        0.00
INTERNAL REVENUE SERVICE       Priority       1,600.00       1,655.87     1,655.87      1,655.87        0.00
JAY MUELLER DDS                Unsecured          70.00           NA           NA            0.00       0.00
JC CHRISTENSEN & ASSOC         Unsecured      1,076.10            NA           NA            0.00       0.00
JC CHRISTENSEN & ASSOC         Unsecured         904.39           NA           NA            0.00       0.00
JOEL CARDIS ESQ                Unsecured         764.85           NA           NA            0.00       0.00
LVNV FUNDING                   Unsecured         879.00        809.17       809.17        287.85        0.00
LVNV FUNDING                   Unsecured         283.00        665.24       665.24        236.65        0.00
MEDICAL BUSINESS BUREAU        Unsecured         459.00           NA           NA            0.00       0.00
MEDICAL BUSINESS BUREAU        Unsecured         561.00           NA           NA            0.00       0.00
MICHAEL FERNANDEZ              Unsecured      8,000.00            NA           NA            0.00       0.00
MIRAMEDRG                      Unsecured         754.00           NA           NA            0.00       0.00
MIRAMEDRG                      Unsecured         140.00           NA           NA            0.00       0.00
MRSI                           Unsecured           6.00           NA           NA            0.00       0.00
MRSI                           Unsecured         169.00           NA           NA            0.00       0.00
NCO FINANCIAL SYSTEMS          Unsecured         314.48           NA           NA            0.00       0.00
NICOR GAS                      Unsecured      1,332.34            NA           NA            0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP   Secured       14,426.11            NA           NA            0.00       0.00
NORTHLAND GROUP                Unsecured      1,228.91            NA           NA            0.00       0.00
NORTHLAND GROUP                Unsecured      1,618.68            NA           NA            0.00       0.00
NORTHLAND GROUP                Unsecured      1,602.92            NA           NA            0.00       0.00
NORTHSHORE LABORATORY SVCS     Unsecured           6.00           NA           NA            0.00       0.00
NORTHSHORE LABORATORY SVCS     Unsecured          10.00           NA           NA            0.00       0.00
NORTHWEST COMMUNITY HOSPITA    Unsecured         139.90        893.58       893.58        317.88        0.00
ONEMAIN FINANCIAL              Unsecured      8,051.00            NA           NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured          24.00           NA           NA            0.00       0.00
SAM DAN                        Unsecured     10,000.00            NA           NA            0.00       0.00
SEARS/CBNA                     Unsecured      3,538.00            NA           NA            0.00       0.00
SEARS/CBNA                     Unsecured     10,764.00            NA           NA            0.00       0.00
SHORT TERM LOANS LLC           Unsecured      1,932.66       2,241.70     2,241.70        797.45        0.00
STEVEN J FINK & ASSOCS         Unsecured      1,134.99            NA           NA            0.00       0.00
TIME CUSTOMER SVC INC          Unsecured          48.00           NA           NA            0.00       0.00
TITLEMAX OF ILLINOIS           Secured        2,000.00       2,065.45         0.00           0.00       0.00
TITLEMAX OF ILLINOIS           Unsecured            NA            NA      2,065.45        734.75        0.00
TRANSWORLD SYSTEMS INC         Unsecured          79.00           NA           NA            0.00       0.00
TRIBUTE                        Unsecured      1,054.00            NA           NA            0.00       0.00
TRIBUTE                        Unsecured      1,000.00            NA           NA            0.00       0.00
TRUEGREEN CHEMLAWN             Unsecured          51.75           NA           NA            0.00       0.00
UNITED RECOVERY SYSTEM         Unsecured         283.01           NA           NA            0.00       0.00
VAN RU CREDIT CORP             Unsecured         198.00           NA           NA            0.00       0.00
VILLIAGE OF MT PROSPECT        Unsecured      1,438.43            NA           NA            0.00       0.00
WELLS FARGO AUTO FINANCE       Unsecured            NA       5,474.16     5,474.16      1,947.36        0.00
WELLS FARGO FINANCIAL          Unsecured     10,920.00            NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-28932         Doc 78      Filed 01/07/19 Entered 01/07/19 09:11:12                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $6,955.49          $6,955.49              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $6,955.49          $6,955.49              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,045.84          $2,045.84              $0.00
 TOTAL PRIORITY:                                          $2,045.84          $2,045.84              $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,109.02          $5,730.55              $0.00


Disbursements:

         Expenses of Administration                               $671.32
         Disbursements to Creditors                            $14,731.88

TOTAL DISBURSEMENTS :                                                                      $15,403.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
